OPINION.
Tkammell :
This is a proceeding for the redetermination of a deficiency in income tax for the calendar year 1922 in the amount of $423.20. It is alleged that the Commissioner erred in disallowing the deductions claimed in the amount of $3,000 representing alleged entertaining and traveling expenses, and $1,500 representing alleged expenses in connection with the operation of an automobile.
The petitioner during the taxable year was an attorney engaged in the general practice of law in New York. He kept books and records of his expenses in connection with his practice and the respondent has allowed as deductions all the expenses that his books and records show.
In addition to the expenses shown by his books, the petitioner claims $4,500 additional, which the respondent has disallowed upon the ground of lack of substantiating evidence as to the expenditure of the funds, the amount and purpose thereof. The petitioner testified that he expended the amount of $3,000 for entertaining and traveling, which amounts, he testified, were reported in a “ separate little record” which he kept in addition to his general books. He testified that this amount was expended “in taking care of witnesses and litigants and going about from court to court.”
The petitioner purchased an automobile in 1922, in connection with which he testified that he expended $1,500 for upkeep and operation, which amount also included depreciation on the automobile.
*2His entire testimony is so indefinite, uncertain, and unsatisfactory that we are not convinced as to what amount the petitioner expended in connection with his traveling and in entertaining witnesses and clients, nor are we convinced as to the business nature of such expenditures, nor that such expenditures as were made were not included in fees charged to the client.
With respect to the deduction claimed on account of the automobile, the petitioner did not testify to the portion of time in which the car was used for business purposes and for pleasure, nor is the testimony definite as to the amount of the expenditures. For the foregoing reasons the action of the respondent disallowing the deductions is sustained.

Judgment will be entered for the respondent.